Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed because Lee et al. appears to be the closest prior art references.  However, theses reference fail to teach the semiconductor memory device having a first conductive line extending in a first direction, the first conductive line being connected to a first impurity region of the semiconductor pattern; a second conductive line extending in a second direction perpendicular to the first direction, the second conductive line being on a first side of a body of the semiconductor pattern; a third conductive line extending parallel to the second conductive line, the third conductive line being on a second side of the body of the semiconductor pattern; and a capacitor connected to a second impurity region of the semiconductor pattern as in claim 1; wherein each of the plurality of bit lines comprises a first conductive line extending in a first direction, wherein the first conductive line is connected to a first impurity region of the semiconductor pattern, wherein each of the plurality of word lines comprises a second conductive line and a third conductive line that extend parallel to each other in a second direction wherein the second conductive line is on a first side of a body of the semiconductor pattern, wherein the third conductive line is on a second side of the body of the semiconductor pattern, and wherein each of the plurality of data storage elements comprises a capacitor connected to a second impurity region of the semiconductor pattern, as in claim 9; and a bit line extending in a first direction and connected to a first source/drain of one of the memory cell transistors; a word line extending in a second direction perpendicular to the first direction .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Nguyen whose telephone number is (571) 272-1695, or by Email via address Thanh.Nguyen@uspto.gov.  The examiner can normally be reached on Monday-Thursday from 6:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yara Green, can be reached on (571) 270-3035.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to thy Private PAIR system, contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).